DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
 
Claims 5, 25, and 26 have been canceled.
Claims 1 and 29 have been amended. 
Claims 1-4, 6-24, and 27-29 are pending in the instant application.
Claims 15-24 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed January 21, 2020.

Claims 1-4, 6-14 and 27-29 are under examination in the instant office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4, 6, 7, 9-14, 27, and 28 under 35 U.S.C. 103 as being unpatentable over Hammerberg et al. (WO 2013/119419) in view of Digan et al. (WO 98/04718) has been withdrawn in view of applicant’s amendment to the independent claims received December 23, 2020 which now require a particular physical arrangement of the individual parts present in the claimed fusion protein and the claimed arrangement does not reasonably appear to be obvious in view of the teachings of the prior art.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1-4, 6, 7, 9-14, 27, and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,546,219 in view of Hammerberg et al. (WO 2013/119419) and in view of Digan et al. (WO 98/04718) has been withdrawn in view of applicant’s addition of limitations to the independent claims that are not taught or reasonably suggested in the cited art.


Claim Objections
The objection to claim 29 for failure to comply with the requirements of 37 CFR 1.821-1.825 has been overcome by applicant’s response and amendments received December 23, 2020.

Claims 1-4, 6-14, and 27-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims18-24, directed to the process of 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on January 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to 
Applicant has claimed methods of “reducing free serum IgE levels in a mammalian subject in need thereof” (claim 18), and “inhibiting allergic disorders in a subject in need thereof” (claim 21) by administering a fusion protein which comprises a scFv comprising the CDRs of the 5.91 antibody known to bind IgE joined to the alpha chain of FcRI via a short linker peptide of defined sequence (see claim 1).  Dependent claims better specify who a “patient in need thereof” actually is, with people suffering from gastro-intestinal inflammation being indicated as needing their serum IgE reduced (claim 20) while other claims indicate that an “allergic disorder” encompasses things like tuberculosis (see claim 23).
It is well established in the art that administration of reagents, such as anti-IgE antibodies, are very effective in treating the signs and symptoms of IgE-mediated disorders such as allergy and asthma, as can be readily seen in US patents 5.958,708, 5,994,511, 7,384,633, 7867,494, 8,071,097, 8,080,249, and 8,460,664 (see entire documents).  However, in all such cases the disorder in question arises as a consequence of elevated and/or inappropriate IgE responses and thus removing IgE from the patient’s body is clinically efficacious.  In the instant application, as evidenced by claim 20, applicant has defined patients suffering from gastrointestinal inflammation as needing to have their serum IgE reduced.  However, it is well known in the art that most causes of gastroenteritis (i.e. inflammation of the lining of the stomach and small and large intestines) is due to infection with agents such as Rotavirus, Salmonella, C.difficile, Girardia, and Cryptosopridium (see entire Merck Manual section for gastroenteritis), none of which reasonably have anything to do with IgE.  Similarly tuberculosis is caused by infection with Mycobacterium (see entire Merck Manual section for Tuberculosis) and administration of the recited anti-IgE fusion protein will not reasonably do anything to eliminate the mycobacterial infection.  Thus, while artisans would readily expect that administration of the fusion protein to be effective in treating IgE-mediated disorders in a mammal, given applicant’s guidance and direction to treat diseases and disorders which do not appear to be IgE-mediated in any way artisans 
Therefore, in view of the breadth of the claimed inventions, the guidance and direction of the instant specification, and the teachings of the art artisans would be unable to practice the full gamut of applicant’s claimed methods without performing additional unpredictable research and experimentation.
   

Claims 1-4, 6-14, and 27-29 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644